The undisputed evidence disclosed that a still which, from the description, was within the inhibited terms of the statute, was found by the searching officers in the vicinity of the home of this appellant; the evidence showing it was about 300 yards from his dwelling and in a branch. We are of the opinion that the evidence was sufficient to establish the corpus delicti, but *Page 493 
there was no evidence to connect this appellant with the possession of said still, and therefore the jury were without authority to so find. This court has repeatedly held that the mere finding of a still in the vicinity of a man's home, with a trail or path leading therefrom in the direction of his home, without more, is not sufficient to meet the burden of proof resting upon the state and to justify the conviction of the accused. Under the evidence in this case, the court should have directed a verdict for defendant. For the error in refusing the affirmative charge, the judgment appealed from is reversed and the cause remanded.
Reversed and remanded.